—Mercure, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of violating the prison disciplinary rule prohibiting the unauthorized use of controlled substances as the result of urinalysis testing that *641was positive for the presence of cannabinoids. Only one of petitioner’s current contentions was preserved for our consideration by raising appropriate objections at the hearing and on administrative appeal (see, Matter of Kavazanjian v Goord, 264 AD2d 886), and that contention is found to lack merit. Evidence presented by petitioner that a prescription drug he was taking at the time he gave the urine specimen was likely to cause a false positive for the presence of marihuana was effectively refuted by the testimony of a representative of the manufacturer of the testing machine. At most, the resulting conflict in evidence created a credibility issue for resolution by the Hearing Officer (see, Matter of Rodriguez v Coombe, 249 AD2d 655).
Cardona, P. J., Yesawich Jr., Peters and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.